Semble ; per Cowen, J.,
that the warrant, though regular on its face will not protect the officer who executed it, if the landlord had no right to distrain.
Judgment for defendant, overruling the demurrer to the replications, but gave judgment for the landlord, upon the whole record, and awarded a return of the property replevied to him. The plaintiff below brought error.
The Court of Errors held, that the right to distrain terminated at the expiration of six months from the end of the first term, and is not continued by the execution of a new lease to the same tenant for a further term and a different rent, commencing at the end of the first; and that the land* *406lord, in this case, could not distrain for rent in the third year which fell due at the end of the first term.
Judgment reversed ; 20 for reversal, 2 for affir. ’